DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 07/23/21.
Claims 1-20 are currently pending and have been examined.

Continuation
 
Status of this application as a continuation of US Patent 11,107,556 is acknowledged.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-10, 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9, 14-16, 17 of U.S. Patent No. 11107556B2 in view of Barrett et. al. (US Publication 20170255790A1).
The subject matter of Independent Claims 1, 9 and 17 in the instant application amounts to limitations which are generally broader in scope. The limitation pertaining to wherein the controller further transmits a billing message via the computer network indicating an amount to be paid, based on the selecting and a field of research associated with the request, is obvious over Barrett with the motivation of using the segment of genomic data selected and analyses to be performed as a means to determine a price (Barrett at [0174]).  
Dependent claims 6-8, 14-16, recite substantially the same limitations as corresponding dependent claims 6-8, 14-16 of U.S. Patent No. 11,107,556. The only significant differences are addressed above with respect to the differences between the corresponding independent claims which are obvious over Barrett as described above.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more. The claim(s) recite(s) subject matter within a statutory category as a process (claims 9-16), machine (claims 1-8), and non-transitory computer readable medium (claims 17-20) which recite steps of receiving a request directed to a segment of genomic data of multiple individuals, using an authentication token in the request to determine whether the access request is authenticated as belonging to an account for a specific user, determining whether or not the account is authorized to access the segment of genomic data based on authorization directives particularized by each individual, selecting the segment for transmission if the authorization directives authorize the account to access the segment of genomic data and prevent transmission of the segment of genomic data if the authorization directives do not authorize the account to access the segment of data, and transmitting a billing message indicating an amount to be paid based on the selecting and field of research associated with the request.  
These steps of managing access to genomic data of individuals, as drafted, under the broadest reasonable interpretation, includes methods of organizing human activity. Specifically, it amounts to organizing which individual has access to receive a particular piece of genomic data according to a set of directives (e.g., rules). If a claim limitation, under its broadest reasonable interpretation, is directed to methods of organizing human activities, then it falls within the “Methods of Organizing Human Activities” grouping of abstract ideas. See MPEP 2106.04(a)(2).  Accordingly, the claim recites an abstract idea. (Step 2A Prong 1: Yes)
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 4, 12, 20 reciting particular aspects of updating genomics accounts for individuals to provide credits to in response to payment for a segment of genomic data, which, under its broadest reasonable interpretation, is understood to be an individual entering credits into an account of an individual whose genomic data was paid for, but for recitation of “the controller”; claims 5, 13 reciting particular aspects of unlocking selected segments of genomic data to a specific user in response to payment, which, under its broadest representation, is understood to be an individual making genomic data available to a requestor after the payment has been received but for recitation of “the controller”; Claims 6,  14, reciting particular aspects of determining that the authorization directives permit a user to access genomic data if a bid meets or exceeds a price, which, under its broadest reasonable interpretation, is understood to be an individual making a decision as to whether a bid meets or exceeds a particular price and releasing the genomic data when it does, but for recitation of “the controller”).  
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which:
amount to mere instructions to apply an exception (such as recitation of “a/the controller” (Claim 1), see specification para. [0029], see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as recitation of “a genomic data server that stores genomic data for multiple individuals, the genomic data listing genetic variants determined to exist within the multiple individuals on an individual-by- individual basis” (Claim 1), “storing genomic data for multiple individuals at a genomic data server, the genomic data listing genetic variants determined to exist within the multiple individuals on an individual-by- individual basis” (Claims 9, 17); “an interface that receives an access request…” (Claim 1), “receiving…an access request via a computer network that is directed to a segment of genomic data…” (Claims 9, 17); “transmitting a billing message…indicating an amount to be paid (Claims 1, 9, 17) amount to insignificant application, see MPEP 2106.05(g))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 4-5, additional limitations which amount to invoking computers as a tool to perform the abstract idea, claims 7-8, 15-16, additional limitations which add insignificant extra-solution activity to the abstract idea, claims 3-4, 6-8, 9-11, 14-16, 18-19, additional limitations which generally link the abstract idea to a particular technological environment or field of use).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application. (Step 2A Prong 2: No)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as, an interface receiving an access request/receiving…an access request via a computer network, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); a genomic data server that stores genomic data for multiple individuals…/storing genomic data for multiple individuals at a genomic data server, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv))
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, Claims 3, 4, 7, 8, 11, 12, 15, 16, 19, 20, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation. (Step 2B: No)
		Dependent claims 2-8, 10-16, 18-20, when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein.
For the reasons stated, Claims 1-20 fail the Subject Matter Eligibility Test and are consequently rejected under 35 U.S.C. 101. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett et. al. (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1). 

Regarding Claim 1, Barrett discloses: 
	a genomic data server that stores genomic data for multiple individuals ([0004] “a platform is offered to enable developers to request select genetic data for one or more clients (e.g., particularly identified, identified via a client characteristic or generally identified as any client). The platform may be configured to include a genetic app store that is managed by a central system and facilitates controlled provision of clients' data to developers and facilitating subsequent interactions between developers and clients (e.g., to convey results of developers' analyses to clients), the genomic data listing genetic variants determined to exist within the multiple individuals on an individual-by- individual basis ([0006] “Permissions may also specify or constrain how or whether raw data is stored (e.g., all of genome, sequences from select genes and/or just variants” – infers variants are known for individuals); and
	a genomic authorization server comprising ([0352] discloses “authentication server”):
	an interface that receives an access request via a computer network that is directed to a segment of genomic data for each of multiple individuals ([0148] “At block 315, an electronic query from a requestor device is received. The electronic query can correspond to a request to receive requested genetic data corresponding to one or more portions of the human genome for each of one or more subjects of the plurality of subjects. The electronic query can identify the one or more portions specifically (e.g., by identifying one or more particular genes”); and
	if the controller determines that the request is authenticated ([0185] “The transmission of the response communication(s) may be conditioned upon a result of one or more assessments, such as an authentication of a requesting device”), the controller determines whether or not the account is authorized to access the segment of genomic data for each of the individuals, based on authorization directives that are particularized for each of the individuals ([0149] “At block 320, for a subject in the one or more subjects, one or more data-access parameters are identified. The data-access parameters can correspond to those identified, for example, via rules (e.g., indicating that access is to be granted to a requesting entity) or inputs by a subject (e.g., identifying one or more entities or types of entities to be granted or denied access). The data-access parameters may relate, for example, to whether the client has authorized sharing its genetic data with any entity or system, which types or which entities or systems the client's data is authorized to be shared with, in which circumstances (e.g., time periods and/or for particular types of analyses) a client's genetic is authorized for sharing, and so on. A data-access parameter may relate to which genetic data (e.g., pertaining to which genes and/or sequences versus detected variants) and/or a quantity of genetic data is authorized for sharing. A data-access parameter may include a condition for sharing, such as authorizing sharing if a result of an analysis is returned to the client. A data-access parameter may include a use constraint, such as authorizing or prohibiting data sharing for analyzing a risk of developing cancer but not dementia. A data-access parameter may include a privacy constraint, such as authorizing data sharing so long as it is shared in an anonymized, partly de-identified or completely de-identified manner”),
	for each individual, the controller selects the segment of genomic data for that individual for transmission via the computer network if the authorization directives authorize the account to access the segment of genomic data ([0150]-[0152], particularly [0150] “At decision block 325, a determination is made as to whether the requestor device is authorized to receive the requested genetic data corresponding to the one or more portions of the human genome for the subject”; [0151] “When it is determined that the requestor device is authorized to receive the requested genetic data corresponding to the one or more portions of the human genomic for the subject, process 300 continues to block 330…”; [0152] “When it is determined that the requested genetic data corresponding to the one or more portions of the human genome for the subject has been stored in the data store, process 300 continues to block 335 where the genetic data corresponding to the one or more portions of the human genome for the subject from the data store is retrieved”; see Fig. 3, block 340 shows that requestor is authorized, a response communication is generated which includes any retrieved genetic data), and prevents transmission of the segment of genomic data for that individual if the authorization directives do not authorize the account to access the segment of genomic data (see Fig. 3; Block 325 “Requestor device authorized?” – if “no”, process does not continue to retrieving genetic data but returns to previous step of “identify data-access parameters corresponding to a subject”; Final result of “Generate response communication that includes any retrieved data” (block 340) cannot be reached if requestor is not authorized, which Examiner interprets to read on the claim language of preventing transmission of genomic data if account is not authorized to access),
	wherein the controller further transmits a billing message via the computer network indicating an amount to be paid, based on the selecting and a field of research associated with the request ([0174] “At block 715, a base price is determined based on the one or more particular portions of the human genome” – determining a base price based on one or more portions of human genome reads on “an amount to be paid based on the selecting”; [0174] “The base price may be a fixed price or a price determined based on one or more factors. The one or more factors may include, for example, which analysis was requested, a system positioned to potentially perform the analysis (e.g., assessment system of another system), how many portions are required for the analysis, whether (and, if so, what) new sequencing is required for the analysis, whether an analysis has previously been performed for the requestor, a characteristic of the requestor (e.g., location or age), and so on” – Examiner is interpreting “which analysis was requested” to read on “a field of research” per [0173] which discloses a request may be a “biological analysis pertaining to a condition”; [0094] provides an example of an analysis being a “Breast Cancer Risk Analysis”).  
	Barrett does not explicitly disclose the following, but Raduchel, which is directed to a secure method of sharing/accessing a patient’s electronic medical records, does teach the following: 
	a controller that determines, based on an authentication token within the access request, whether the access request is authenticated as belonging to an account for a specific user ([0059], “In other implementations, the authentication token may include or enable determination of other types of authentication information such as authentication credentials (e.g., a user name and password), cookies, encrypted keys, or other types of authentication information. In some examples, a patient (or medical service provider) may be required to enter authentication credentials and the authentication credentials may be used as part of the authentication token. In these examples, the authentication credentials may be combined with a hardware specific machine token such that requests for electronic medical records associated with the user 120 may be denied unless the requests are received from the physical user electronic device 130 associated with the user 120 and include valid authentication credentials of the user 120 and/or a medical service provider”). 
	Barrett teaches a system of storing genomic data for multiple individuals in a genomic data server, which uses an interface to receive access requests for particular genomic data segments, in which controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett does disclose that a user may be associated with “authentication data” indicating that access to some or all data may be granted, but does not specifically disclose that an authentication token within the access request is used to authenticate  the request as belonging to a specific user. Raduchel teaches this limitation.  
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the teachings of Barrett with these teachings of Raduchel, so that the user’s request for the genomic data (as taught by Barrett) uses an authentication token to authenticate the request as belonging to an account for a specific user, as taught by Raduchel, with the motivation of using the authentication step to ensure the legitimacy of the data access (Raduchel [0060]). 

Regarding Claim 9 and Claim 17, Barrett/Raduchel teach the limitations of Claim 1.  Claims 9 and 17 recite the same or substantially similar limitations as Claim 1, and the discussion above is equally applicable to Claims 9 and 17. 

Claims 2, 10, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1), further in view of Anderson et. al. (US Publication 20140136237A1). 

Regarding Claim 2, Claim 10 and Claim 18, Barrett/Raduchel do not teach the following, but Anderson, which is directed to a healthcare data management system which enables an individual to sell parts of their medical record data, does teach: 
	prices for the segment of […genomic…] data are particularized for each individual ([0101] “The de-identified medical record data may be assigned a purchase price based on a number of factors…Alternatively, the de-identified medical record data may be assigned a purchase price based on patient factors such as the patient diagnoses, medications, procedures, age, treating physician, location, and other factors” – particularizing patient healthcare data items for a specific patient); and 
	the authorization directives enable an individual to provide different prices for different segments of […genomic…] data ([0101] “Further, the patient or healthcare provider may assign a desired price for each of their corresponding medical record data”; Examiner is interpreting “assign a desired price for each of their corresponding medical record data” to mean that different types/pieces of medical data can have different prices set by the patient). 
	Anderson teaches that an individual may set a desired price for their medical record data, but does not specifically teach that the medical record data may be the individual’s genomic data.  Barrett teaches enabling an individual to sell their genomic data and teaches that a “base price is determined based on the one or more particular portions of the human genome” (e.g., setting a price for a particular segment of genomic data, at [0174]), but does not teach that the genomic segment prices are particularized for an individual or that an individual can provide different prices for different segments of genomic data.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Barrett with these teachings of Anderson since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of “genomic data” of the Barrett reference for the “medical record data” of the Anderson reference. The two types of data are both data about an individual’s health/medical conditions.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach that prices for segments of genomic data are particularized for each individual and the authorization directives enable the individual to provide different prices for different segments of genomic data, but Anderson teaches this limitation. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Barrett/Raduchel with these teachings of Anderson, to allow each individual to have particularized prices for segments of genomic data and to allow the individual to provide different prices for different segments of genomic data, with the motivation of providing an incentive to patients to participate in distributing their personal healthcare data by offering a direct financial incentive (Anderson [0013]). 

Claims 3, 11, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1), further in view of Moshal (US Publication 20140310117A1). 

Regarding Claim 3, Claim 11 and Claim 19, Barrett/Raduchel do not teach, but Moshal, which is directed to a billing and payment system, does teach: 
	the amount to be paid in the billing message further includes a servicing charge ([0058] “The bill details can also include a service charge 814 that is automatically added to the amount due”).
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach that the amount in the billing message further includes a servicing charge, but Moshal teaches this. 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to modify the combined teachings of Barrett/Raduchel with these teachings of Moshal so that the billing message includes a servicing charge, so that a predefined service charge could be automatically added to the total amount of the bill (Moshal [0058]). 

Claims 4-5, 7, 12-13, 15, 20  are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1), Further in view of Shelton (US Publication 20180046753A1). 

Regarding Claim 4, Claim 12 and Claim 20, Barrett/Raduchel do not explicitly teach, but Shelton, which is directed to a method for enhancing privacy when sharing bioinformatic data such as genetic data, does teach:
	the controller updates genomics accounts for the individuals to provide credits to individuals having a segment of genomic data selected for transmission, in response to payment of the amount ([0179] “The associated charges, if any, for such access are in a preferred embodiment processed 639 through the payment service 610, with the proceeds (net of a service charge) 640 queued for distribution by said payment service 610” – data seeker pays for genomic data; [0180] “In accordance with the terms of participation and/or institutional policies of the data holder, the net revenues 640 from the payment made by the data seeker (if any) are distributed 646(a)-(d) by the payment service 610 to the data holder 605, and application or service 604, participant(s) 647” – distributing payment to participant reads on claim language; to the extent claim/specification disclose what “credits” entail, Examiner is interpreting the applied reference of distributing payment to read on the broadest reasonable interpretation of the claim language of providing credits).  
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach that the controller updates genomics accounts for the individuals to provide credits to individuals having a segment of genomic data selected for transmission, in response to payment of the amount, but Shelton teaches this limitation.	
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Barrett/Raduchel with these teachings of Shelton to provide credits (in the form of payment, as taught by Shelton) to the individual whose genomic data was selected after the amount has been paid by the requestor, with the motivation of providing compensation to the participant who provided their genomic material.  

Regarding Claim 5 and Claim 13, Barrett/Raduchel do not explicitly teach, but Shelton, which is directed to a method for enhancing privacy when sharing bioinformatic data such as genetic data, does teach:
	the controller unlocks selected segments of genomic data for use by the specific user in response to payment of the amount ([0179] “The associated charges, if any, for such access are in a preferred embodiment processed 639 through the payment service 610, with the proceeds (net of a service charge) 640 queued for distribution by said payment service 610” – payment is received; [0180] “The requested data is then conveyed 641 to the data seeker, thereby fulfilling 642 its prior request 623” – data is “unlocked” if it is conveyed to the data seeker to fulfill their request; see Fig. 6) 
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach that the controller unlocks selected segments of genomic data for use by the specific user in response to payment of the amount, in response to payment of the amount, but Shelton teaches this limitation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Barrett/Raduchel with these teachings of Shelton to provide the requested genomic data to the requestor after the amount has been paid, with the motivation of ensuring the data seeker follows through on promise to pay (Shelton [0176]) prior to fulfilling data request.  

Regarding Claim 7 and Claim 15, Barrett/Raduchel do not explicitly teach, but Shelton, which is directed to a method for enhancing privacy when sharing bioinformatic data such as genetic data, does teach:
	the controller transmits the segment of genomic data by generating a Variant Call Format (VCF) file ([0047] discloses a processing phase in which “generated digital genetic code is used in determining the individual’s genomic nucleotide sequence”, e.g., genomic data; [0049] discloses “once the variant calling process is completed (inclusive of such additional functions), the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants”); 
populating the VCF file with the segment of genomic data ([0049] discloses “the data is written to a file, indicated by arrow 111, in “Variant Calling Format”, to produce VCF file, 112, employing a standard that lists and annotates the entire collection of human variants. The VCF in its basic form is a list of locations of variants and their type: e.g., chromosome 3, at position X, an “A” is substituted for a “T”, etc.”), and 
	directing the interface to transmit the VCF file ([0180] “the requested data is then conveyed to the data seeker” where [0049], “For the purposes of this disclosure, any such file that serves as a predicate for analysis and so called tertiary processing of such information is intended to be encompassed within the meaning of VCF file 112, as used herein” – transmitting of VCF file).
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach the system generates a VCF file, populates it with segments of genomic data and transmits the VCF file, but Shelton teaches this limitation.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Barrett/Raduchel with these teachings of Shelton use a VCF file to transmit the segment genomic data, with the motivation of employing a standard that lists and annotates the entire collection of human variants (Shelton [0049]). 

Claims 6, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1), further in view of Lukose et. al. (US Publication 20080103971). 

Regarding Claim 6 and Claim 14, Barrett/Raduchel do not teach the following, but Lukose, which is directed to tracking conversions and involves extending an offer with a bid price, does teach: 
	the access request includes a bid indicating a price that the user is willing to pay for the […segment of genomic data…] ([0131] “in one embodiment, the relevancy criteria comparator 660 determines if a bid price set by the data source 310 included in the offer meets or exceeds an ask price” – offer (e.g., request) includes a bid price (e.g., price user is willing to pay);
	at least one of the authorization directives indicates a price for the […segment of genomic data…] ([0131] “in one embodiment, the relevancy criteria comparator 660 determines if a bid price set by the data source 310 included in the offer meets or exceeds an ask price defined by the user as the user selected relevancy criteria” – Examiner is interpreting “ask price defined by the user” to read on the claim language of authorization directives including a price for an item); and
	the controller determines that the authorization directives permit the user to access the […segment of genomic data…] if the bid meets or exceeds the price ([0339] “the data is delivered when the incentive bid price meets or exceeds the ask price”)
	Lukose teaches a method of extending an offer with a bid price, determining if the bid price meets or exceeds an ask price, and delivering data when the bid price meets or exceeds the ask price, but does not specifically teach that the system is used for bidding on and accessing genomic data.  Barrett teaches a method of setting a price for and selling segments of genomic data (para. [0174] of Barrett teaches determining a base price based on one or more particular portions of the human genome, e.g., segments). It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Lukose with these teachings of Barrett since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of accessing “genomic data” of the Barrett reference for accessing data of the Lukose reference when a bid price meets/exceeds an ask price.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)
	Barrett/Raduchel teach a system of storing genomic data for multiple individuals in a genomic data server which uses an interface to receive access requests for particular genomic data segments, in which an authentication token within the access request is used to authenticate  the request as belonging to a specific user; the controller determines whether or not the requesting individual is authorized to access the genomic data per authorization directives specific to each individual, where the segment of genomic data is selected for transmission if the account is authorized for access or prevented from transmitting the data if the account is not authorized, wherein a billing message is transmitted indicating an amount to be paid based on the selection of data and a field of research associated with the request. Barrett/Raduchel do not teach the access request includes a bid indicating a price that the user is willing to pay for the segment of genomic data, at least one of the authorization directives indicates a price for the segment of genomic data and the controller determines that the authorization directives permit the user to access the segment of genomic data if the bid meets or exceeds the price, but Lukose teaches these limitations. 
	Therefore, It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to further modify the combined teachings of Barrett/Raduchel with these teachings of Lukose, so that an access request contains a bid price the user is willing to pay for a segment of genomic data, the authorization directives indicate a price for the segment of data, and the authorization directives permit the user to access the genomic data when the bid price meets or exceeds the price, with the motivation of only delivering data to a requestor when the bid price exceeds the asking price (Lukose [0120]). 

Claims 8, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Barrett (US Publication 20170255790A1) in view of Raduchel (US Publication 20170161439A1), further in view of Shelton (US Publication 20180046753A1), further in view of Soon-Shiong (US Publication 20160072800A1). 

Regarding Claim 8 and Claim 16, Barrett/Raduchel/Shelton teach the limitations of Claim 7.  Claim 8 contains substantially similar limitations as Claim 7, and the discussion above with respect to Claim 7 is equally applicable to Claim 8.  The only difference is that Claim 8 utilizes a BED file while Claim 7 utilizes a VCF file.  
	Soon-Shiong, which is directed to genomic variant-based transactions, does teach use of a BED file in genomic data applications ([0046] “digital genomic data 135 can be stored according to one or more known standard formats to ease data access and data processing. Example standard formats may include FASTA, FASTQ, BAM, SAM, VCF, BED or other formats”). 
	It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Soon-Shiong with teaching of Shelton since the combination of the two references is merely simple substitution of one known element for another producing a predictable result. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the BED file of the Soon-Shiong reference for the VCF file of the Shelton reference. As taught by Soon-Shiong, both VCF and BED files are known standard formats for storing genomic data. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. (KSR rationale B)


Conclusion
In the interest of expediting prosecution, Examiner respectfully requests that Applicant provides citations to relevant paragraphs of specification for support for amendments in future correspondence.  

The following relevant prior art not cited is made of record: 
US Publication 20050026117A1, directed to management of individuals’ genomic data including brokering financial transactions related to use of an individual’s genomic data 
US Publication 20170024582A1, directed to a system and method for mediating access to users’ genomic data via an authorization module and permission levels 
US Publication 20180068063A1, directed to a system and method of facilitating trusted handling of genomic information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626